PER CURIAM.
Federal inmate Shannon E. Williams appeals following the distinct court’s1 grant of defendants’ motions to dismiss, or alternatively for summary judgment, in his civil rights suit. Upon careful consideration of the matters Mr. Williams raises on appeal, we find no reversible error. Because an extended discussion would add nothing to the well-reasoned district court determinations at issue here, the judgment of the district court is affirmed under 8th Cir. R. 47B.

. The Honorable John M. Gerrard, United States District Judge for the District of Nebraska.